Citation Nr: 1106228	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  05-00 636	)	DATE
	)
	) 

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased initial rating for posttraumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had active duty service from April 1968 to April 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA), in which 
the Veteran was originally afforded a 10 percent disability 
rating effective September 9, 2003.  In a subsequent March 2005 
rating decision, the RO increased the Veteran's disability rating 
to 50 percent disabling for the entire period on appeal.  
Although an increased rating has been granted, the issue remains 
in appellate status, as the maximum schedular rating has not been 
assigned.  AB v. Brown, 6 Vet. App. 35 (1993).  A July 2009 Board 
decision denied the Veteran's claim for an initial rating higher 
than 50 percent for PTSD.  The Veteran appealed the Board 
decision to the United States Court of Appeals for Veterans 
Claims.  Pursuant to a Joint Motion Remand, in a July 2010 Order, 
the Court vacated that Board decision and remanded the case to 
the Board for readjudication in accordance with the Joint Motion.  

The Veteran testified at an informal personal hearing at the RO 
in November 2007.  A transcript of the hearing is in the record. 


FINDINGS OF FACT

1.  From September 9, 2003, to March 18, 2008, the Veteran's PTSD 
was productive of occupational and social impairment with 
deficiencies in most areas.  

2.  From March 19, 2008, the evidence does not show that the 
Veteran's PTSD is productive of occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or work like setting); inability to establish and maintain 
effective relationships.


CONCLUSIONS OF LAW

1.  From September 9, 2003, to March 18, 2008, the criteria for a 
70 percent rating, but not higher, for the Veteran's service-
connected PTSD are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 
5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.400, 4.1, 
4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2010).

2.  From March 19, 2008, the criteria for a rating in excess of 
50 percent for the Veteran's service-connected PTSD are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.159, 3.400, 4.1, 4.2, 4.10, 4.130, 
Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; 
see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a 
duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
in which the Court continued to recognize that typically a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits. 

In this case, VA satisfied its duties to the Veteran in a VCAA 
letter issued in September 2003.  The letter predated the 
November 2003 rating decision which granted service connection 
for PTSD.  See id.  Since the PTSD appellate issues in this case 
(entitlement to assignment of a higher initial rating) is a 
downstream issue from that of service connection (for which the 
September 2003 VCAA letter was duly sent), another VCAA notice is 
not required.  VAOPGCPREC 8- 2003 (Dec. 22, 2003); see also 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The VCAA letter notified the 
Veteran of what information and evidence is needed to 
substantiate his claim, as well as what information and evidence 
must be submitted by the claimant, and what information and 
evidence will be obtained by VA.  Id.; but see VA O.G.C. Prec. 
Op. No. 1-2004 (Feb. 24, 2004).

In March 2006 and August 2007, the Veteran was provided with 
notice of the types of evidence necessary to establish a 
disability rating and the type of evidence necessary to establish 
an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Despite initial inadequate notice provided to the 
Veteran, the Board finds no prejudice to him in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original jurisdiction, 
the Board must consider whether the appellant has been prejudiced 
thereby).  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of any notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board acknowledges a decision from the Court that provided 
additional guidance on the content of the notice that is required 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) in claims 
involving increase compensation benefits.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  The Board points out that the 
U.S. Court of Appeals for the Federal Circuit reversed the 
Court's holding in Vazquez, to the extent the Court imposed a 
requirement that VA notify a Veteran of alternative diagnostic 
codes or potential "daily life" evidence.  See Vazquez-Flores 
v. Shinseki, No. 08-7150 (Fed. Cir. Sept. 4, 2009).  Vazquez-
Flores, however, was limited to claims involving increased 
ratings, and is not applicable to claims, such as the one in this 
matter, involving an appeal of the initial rating assigned 
following a grant of service connection.  Moreover, the Court has 
held that in a claim for an increased initial evaluation after 
the claim for service connection has been substantiated and 
allowed, as is the situation in this case, further notice is not 
required.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  

The Board finds that there has been substantial compliance with 
the assistance provisions set forth in the law and regulations.  
The record in this case includes VA treatment records, VA 
examination reports, Social Security Administration (SSA) 
records, and lay evidence.  The Board finds that the record as it 
stands includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c).  The Veteran noted in April 2009 
that he receives treatment for PTSD at the Frank Tejeda VA Clinic 
and asked the VA to request those treatment records.  The Board 
acknowledges the Veteran's request and notes that the records are 
already included in the claims file.  No additional pertinent 
evidence has been identified by the claimant.

The Veteran was afforded VA examinations in October 2003, 
February 2007, and July 2008.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  Given that the claims file was reviewed by the 
examiners and the examination reports set forth detailed 
examination findings in a manner which allows for informed 
appellate review under applicable VA laws and regulations, the 
Board finds the examinations to be sufficient.  Thus, the Board 
finds that a further examination is not necessary.

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to the 
issue on appeal.

Criteria & Analysis

The present appeal involves the Veteran's claim that the severity 
of his service-connected PTSD warrants a higher disability 
rating.  Disability evaluations are determined by the application 
of the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating; otherwise, the lower rating 
will be assigned.  38 C.F.R§ 4.7.

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an award 
of service connection, the severity of the disability at issue is 
to be considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  At the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Id. at 126.

The Veteran's service-connected PTSD has been rated by the RO 
under the provisions of Diagnostic Code 9411.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.  Under this regulatory provision:

A 50 percent disability rating is warranted if the Veteran 
experiences occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: flattened 
affect, circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.

A 70 percent disability rating is warranted when the Veteran 
experiences occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or work like setting); inability to establish and 
maintain effective relationships.

A 100 percent disability rating is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of closest 
relatives, own occupation, or own name.

Considerations in evaluating a mental disorder include the 
frequency, severity, and duration of psychiatric symptoms, the 
length of remissions, and the Veteran's capacity for adjustment 
during periods of remission.  The evaluation must be based on all 
evidence of record that bears on occupational and social 
impairment rather than solely on an examiner's assessment of the 
level of disability at the moment of the examination.  38 C.F.R. 
§ 4.126(a).  Although the extent of social impairment is a 
consideration in determining the level of disability, the rating 
may not be assigned solely on the basis of social impairment.  38 
C.F.R. § 4.126(b).

When evaluating for a psychological disability, the examiner 
often provides a Global Assessment of Functioning.  A GAF of 61-
70 indicates some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social occupational or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well with some 
meaningful interpersonal relationships.  A GAF of 51-60 indicates 
moderate symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, conflicts 
with peers or co- workers).  A GAF of 41-50 indicates serious 
symptoms (e.g. suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable to 
keep a job).  A GAF of 31-40 indicates some impairment in reality 
testing or communication (e.g. speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, or 
mood (e.g. depressed man avoids friends, neglects family, and is 
unable to work).  A GAF of 21-30 indicates behavior is 
considerably influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g. sometimes 
incoherent, acts grossly inappropriately, suicidal preoccupation) 
or inability to function in almost all areas (e.g. stays in bed 
all day; no job, home, or friends.) American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM- IV) (Fourth Edition); see 38 C.F.R. § 4.130.

Factual Background

As detailed, the Veteran's PTSD has been rated 50 percent 
disabling.  The Veteran contends that the PTSD impairment more 
nearly approximates the criteria for a 70 percent rating.

The Veteran was afforded a VA examination in October 2003.  At 
that time, the Veteran complained of easy startle to sudden 
sounds, constant nervousness, jumpiness, easy anger, and easy 
frustration.  The Veteran also reported seclusiveness, distancing 
himself from others, and poor sleep.  He stated that he had 
nightmares from one to three times per month.  He noted 
irritability and easy loss of temper, which resulted in an 
incident during which he slapped his 16 year old grandson, and an 
incident during which he angrily chased his 35 year old 
stepdaughter into the bathroom because she refused to help in the 
house.  These incidents occurred about six months prior to this 
examination.  He denied any physical abuse.  The Veteran stated 
that he had no close friends.  He did socialize with others, but 
never felt close to them; however, the Veteran reported being 
married to his wife for 28 to 29 years and attended church 
related activities.  The Veteran even noted that he was assistant 
pastor at his church.  He was self-employed as a carpenter.  He 
reported a lack of jobs in the preceding 3 months.  He thought 
his psychiatric medication affected his equilibrium, which he 
felt limited his ability to work.  The Veteran appeared neatly 
and appropriately dressed.  He was alert, cooperative, and polite 
and made good eye contact.  His affect was mildly restricted and 
his mood was euthymic.  His thoughts were clear without evidence 
of psychosis.  He showed no suicidal or homicidal ideation, 
intent, or plan.  He presented with no impairment of thought 
processes or communication, nor complaints of delusions or 
hallucinations.  He was oriented to person, place, and time with 
average recent and remote memory for his age.  The rate and flow 
of his speech was normal.  The Veteran suffered no panic attacks.  
The examiner diagnosed the Veteran with chronic PTSD, an anxiety 
disorder not otherwise specified, and cocaine dependence and 
abuse in remission for greater than two years.  He also assigned 
a GAF score of 68-69.  The Veteran's PTSD symptoms were described 
as mild.  

In a January 2004 VA psychiatry note, the Veteran stated that he 
had been more depressed over the last several months.  The 
examiner noted poor social support with mainly his wife as his 
support.  He appeared neatly groomed with normal activity and 
speech.  His mood was mildly depressed and irritable with a 
decreased range of affect.  He was oriented and was neither 
psychotic nor suicidal/homicidal.  In June 2004, his GAF score 
was 48.  In November 2004, the Veteran reported working odd jobs, 
such as painting houses.  He was attending church with his wife.  
The Veteran was described as neatly groomed with normal activity 
and speech.  Mood was mildly depressed and anxious.  Affect was 
normal.  The Veteran was not psychotic or homicidal.  His GAF 
score was 48.  A December 2004 report also recorded a GAF score 
of 48.  

In a September 2005 VA mental status exam, the Veteran complained 
of not sleeping well and irritability.  The Veteran appeared 
neatly groomed with normal activity and speech.  His mood was 
mildly irritable with a decreased range and increased intensity 
of affect.  He was oriented to person, place, and time, and was 
not psychotic, suicidal, or homicidal.  He was diagnosed with 
PTSD and assigned a GAF score of 45.  

In February 2006, VA medical records showed that the Veteran 
complained of sleeping only 3 hours per night.  He also reported 
isolation and depression.  He had decreased appetite.  Upon 
mental status exams in February 2006 and in May 2006, the Veteran 
again appeared neatly groomed with normal activity and speech.  
His mood was mildly irritable with a decreased range and 
increased intensity of affect.  He was oriented to person, place, 
and time, and was not psychotic, suicidal, or homicidal.  He was 
diagnosed with PTSD and assigned a GAF score of 45.

The Veteran was afforded a VA examination in February 2007.  At 
that time, the Veteran stated that he had nightmares several 
nights per month.  He reported that gunshots, helicopters, and 
other loud noises triggered recollections of combat and the fears 
associated with them.  They interfered with his sleep and he 
experienced tiredness and nervousness.  He reported staying to 
himself and working alone because being around people distracts 
him from what he is doing or precipitates anger.  Upon 
examination, the Veteran appeared oriented to time, place, 
person, and the purpose of the examination.  He was clean, neatly 
and appropriately dressed, and groomed.  His behavior was 
appropriate and his affect was adequate in range and intensity 
and was appropriate to thought content.  His mood was euthymic.  
The Veteran's main complaint was irritability and quick temper.  
His communication was open and easy.  His speech was spontaneous, 
coherent, and clear and was not circumstantial or pressured.  He 
showed no blocking or flight of ideas.  His responses to 
questions were logical and relevant.  His concentration was 
impaired.  He did not describe panic attacks, but rather sudden 
bouts of anxiety and fear.  The Veteran did report 
suspiciousness, although there is no history of delusions or 
hallucinations.  He showed no obsessional rituals.  His thought 
processes were organized and goal directed.  He showed no 
loosening of associations or autistic logic.  His judgment was 
good and his abstract thinking preserved.  His recent and remote 
memory was also good.  His recall was fair.  The Veteran denied 
suicidal or homicidal ideas.  He was diagnosed again with PTSD 
and with cocaine dependence in sustained remission secondary to 
PTSD.  In addition, the examiner assigned a GAF score of 48.  The 
examiner opined that the Veteran had no difficulty performing 
activities of daily living.  He did have difficulty establishing 
and maintaining effective work and social relationships and 
maintaining family role functioning.  He was unable to perform 
leisurely pursuits.

In March 2007, the Veteran was afforded a psychiatric evaluation 
for the purpose of determining a disability per SSA.  At that 
time, the Veteran reported difficulty falling asleep, difficulty 
staying asleep, and nightmares.  He reported avoidance behavior 
including being isolated and withdrawn from others.  He was 
easily startled and quick tempered.  He also noted hypervigilance 
and difficulty concentrating.  He reported moderate depression 
and very high anxiety.  The Veteran worked as a carpenter for 20 
years.  At the time of the examination, the Veteran reported 
being self-employed, although he had not found any work.  The 
Veteran reported having no friends and only a few "associates."  
He attended church every week, and very seldomly went to the 
movies.  Upon examination, the Veteran had a good attitude, good 
eye contact, and appeared honest.  His mood and affect were both 
bland.  He showed no gross delusions, hallucinations, illusions, 
or phobias.  His stream of mental activity was sparse, but 
intact.  He was oriented to time, place, and person and his 
recent and remote memory seemed to be intact.  His insight and 
judgment seemed fair.  His concentration and ability to handle 
stress was described as poor.  The Veteran was able to do 
calculations and abstractions without difficulty.  The examiner 
diagnosed the Veteran with chronic, ongoing, and severe PTSD and 
assigned a GAF score of 49.

On a November 23, 2007 VA psychiatric note, the Veteran reported 
depression, varying interest in activities and hobbies in his 
life, lower energy, and scattered thoughts with difficulty 
focusing.  He denied active or passive homicidal or suicidal 
ideation, intent, or plan.  The Veteran noted sleeping too much.  
His anxiety was elevated, but he denied any physical symptoms 
associated with anxiety or panic attacks.  The Veteran reported a 
history of chronic intrusive memories, nightmares, and distress 
worsened by war movies, news coverage of events in Iraq, and 
other graphic images.  He made deliberate efforts to avoid 
thoughts, feelings, conversations, activities, people, and 
situations that arouse intense memories of his experiences in 
Vietnam.  He reported feeling numb and detached from family, 
friends, and society after returning from Vietnam.  The Veteran 
reported significant problems going to sleep and staying asleep 
as well as hypervigilance and an exaggerated startle response.  
He also reported frequently feeling angry or hostile and 
difficulty controlling his temper.  His past includes impaired 
affect modulation, self-destructive and impulsive behavior, and 
feeling constantly threatened.  Upon a mental status exam, the 
examiner noted that the Veteran was casually dressed with good 
personal hygiene.  He was cooperative and polite with good eye 
contact and normal psychomotor activity.  The Veteran showed no 
behavioral evidence of emotion, no disturbance of attention, and 
no repetitious activities.  His speech had a normal rate, volume, 
and clarity.  His mood was mildly depressed with congruent affect 
and no lability noted.  He was alert and oriented with his recent 
and remote memory intact.  His thought process was clear, 
logical, and goal-directed without flight of ideas, loose 
associations, or thought blocking.  The examiner diagnosed the 
Veteran with PTSD, anxiety, and a remote history of cocaine 
dependence in full sustained remission.  The examiner assigned a 
GAF score of 65.

In November 2007, the Veteran participated in an informal 
hearing.  At that time, the Veteran reported that he was 
receiving SSA benefits.  He described his PTSD symptoms to 
include depression, insomnia, isolation, anger, and flashbacks, 
which according to him have worsened.

In March 2008 and May 2008 VA psychiatry records, the Veteran 
reported that he continued to feel depressed, with varying levels 
of interest in activities and hobbies in his life and lower 
energy.  He reported scattered thoughts and a difficulty focusing 
on tasks.  He denied current active or passive homicidal or 
suicidal ideation, intent, or plan.  The Veteran's sleep is 
limited to 2-3 hours every evening.  The Veteran's anxiety was 
elevated but he denied physical symptoms or panic attacks.  His 
symptoms of hyper-arousal, avoidance, and re-experiencing 
remained prominent.  The Veteran was casually dressed with good 
personal hygiene.  He had good eye contact and normal psychomotor 
activity.  He remained distant and guarded.  He showed no 
behavioral evidence of emotion, no disturbance of attention, and 
no repetitious activities.  His speech had a normal rate, volume, 
and clarity.  His mood was mildly depressed with congruent affect 
and no lability noted.  He was alert and oriented with his recent 
and remote memory intact.  His thought process was clear, 
logical, and goal-directed without flight of ideas, loose 
associations, or thought blocking.  The examiner diagnosed the 
Veteran with PTSD again, anxiety, and remote history of cocaine 
dependence in full sustained remission.  He assigned the Veteran 
a GAF score of 65.

The Veteran was afforded another VA examination in July 2008.  At 
that time the Veteran reported nightmares occurring once per 
month and sporadic memories of his time in Vietnam.  He related 
feeling distant form others, although he admitted being close to 
his brother and his wife.  He described problems with sleep and 
irritability.  The Veteran denied difficulty concentrating, being 
watchful, being on guard, or difficulty with appetite or energy.  
He also denied any suicidal or homicidal ideations, although once 
per month he feels that he is not loved or wanted.  The Veteran 
denied symptoms associated with panic disorder, obsessive 
compulsive disorder, or bipolar disorder.  Upon examination, the 
examiner noted a casually dressed male oriented to person, place, 
and time.  He noted that the Veteran was able to maintain work as 
a self-employed carpenter.  The majority of the time, his 
irritability does not cause a significant impact on his work.  He 
does report a lack of social support group and more distance from 
others since Vietnam, but he also maintains closeness with family 
members.  The examiner diagnosed the Veteran with PTSD, assigning 
a GAF score of 60.

In December 2008, the Veteran's VA psychiatrist provided a 
complete examination of the Veteran.  At that time, the Veteran's 
interest in activities in his life was fair, but tended to vary.  
He showed no change in guilt.  His thoughts were scattered and he 
reported difficulty focusing on tasks.  He denied current active 
or passive homicidal or suicidal ideation, intent, or plan.  The 
Veteran's anxiety was elevated but he denied physical symptoms or 
panic attacks.  His symptoms of hyper-arousal, avoidance, and re-
experiencing remained prominent.  Upon examination, the Veteran 
appeared casually dressed with good personal hygiene.  He was 
cooperative and polite with good eye contact and normal 
psychomotor activity.  He remained distant and guarded.  He 
showed a full range of emotions appropriate to the setting and 
context of the conversation, with no behavioral evidence of a 
disturbance of attention or repetitious activities.  His speech 
had a normal rate, volume, and clarity.  His mood was euthymic 
with congruent affect and no lability noted.  He was alert and 
oriented with his recent and remote memory intact.  His thought 
processes were clear, logical, and goal directed without flight 
of ideas, loose associations, or thought blocking.  The examiner 
diagnosed the Veteran with PTSD again, anxiety, and remote 
history of cocaine dependence in full sustained remission.  He 
assigned the Veteran a GAF score of 65.

Analysis

Because of the potential for a separate rating for a separate 
period of time based on facts found, the Board will separately 
rate the psychiatric disorder based on the VA examinations in 
October 2003, February 2007, and July 2008, and the VA records 
contemporaneous with those examinations.

Prior to March 19, 2008, the medical evidence recorded symptoms 
of easy startle response, nervousness, jumpiness, hypervigilance, 
difficulty concentrating, anger, frustration, poor sleep, 
suspiciousness, nightmares from one to three times per month, 
anxiety, self-isolation, depression, and decreased appetite.  He 
reported that gunshots, helicopters, and other loud noises 
triggered recollections of combat and the fears associated with 
them.  They interfered with his sleep and he experienced 
tiredness and nervousness.  The Veteran endorsed irritability and 
easy loss of temper, which resulted in him slapping his grandson, 
and chasing his stepdaughter, 6 months prior to October 2003.  He 
denied any physical abuse.  He denied suicidal or homicidal 
ideation, intent, or plan.  There was no evidence of psychosis.  
He did not describe panic attacks, but rather sudden bouts of 
anxiety and fear.  Treatment consisted of  medication and 
outpatient treatment.  Although the medical evidence prior to 
March 19, 2008, showed that the symptoms varied in severity, he 
consistently reported the same symptoms.  

Significantly, the Board notes that with the exception of a GAF 
score of 68-69 on VA examination in October 2007, the remainder 
of the reported GAF scores are as follows; 48 in June 2004, 48 in 
November 2004, 48 in December 2004, and 45 in September 2005, 
February 2006, and May 2006.  GAF scores ranging between 41 to 50 
represents serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals) or any serious impairment in social or 
occupational functioning (e.g., no friends, unable to keep a 
job).  

Neither the number of symptoms, nor the type of symptoms, nor the 
GAF score controls in determining whether the criteria for a 70 
percent rating have been met.  It is the effect of the symptoms, 
rather that the presence of symptoms, pertaining to the criteria 
for a 70 percent rating, that is, occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, and mood, that determines 
the rating. 

As for the effect of the Veteran's symptoms on work, on VA 
examination in February 2007 the Veteran reported working alone 
because being around people distracted him from what he was doing 
or precipitated anger.  However, prior to March 19, 2008, the 
Veteran reported being self employed, and while he experienced 
difficulty getting jobs and mostly worked odd jobs, the evidence 
does not show that the Veteran's inability to obtain business was 
due to his psychiatric symptomatology as opposed to other 
factors.  While he felt that PTSD medication affected his 
equilibrium and thus his ability to be gainfully employed, there 
is no objective medical evidence to support a medical finding 
consistent with his belief.  As for the effects of the Veteran's 
symptoms on his social functioning, the evidence shows the 
Veteran lived with his wife of over 30 years, his step-daughter 
and grandson.  He reported having a poor relationship with his 
step-daughter.  The Veteran stated that he socialized with 
others, but had no close friends.  The Veteran attended church 
related activities on a weekly basis, and was assistant pastor at 
his church.  He very seldomly went to the movies.  In a January 
2004 VA psychiatry note, the examiner noted poor social support 
with mainly his wife as his support.  On VA examination in 
February 2007, the examiner opined that the Veteran had no 
difficulty performing activities of daily living, and he was able 
to drive.  The examiner found that the Veteran did have 
difficulty establishing and maintaining effective work and social 
relationships and maintaining family role functioning. 

As for the effect of the Veteran's symptoms on judgment, 
thinking, or mood prior to March 19, 2008, the Veteran's mood was 
described as euthymic, mildly depressed, irritable, and bland.  
His affect was variously described as mildly restricted, 
decreased in range, increased intensity, bland, and normal.  His 
concentration was impaired and his ability to handle stress was 
described as poor.  The Veteran appeared neatly and appropriately 
dressed and groomed.  He was alert, cooperative, and polite and 
made good eye contact.  He presented with no impairment of 
thought processes or communication, nor symptoms of delusions, 
hallucinations, or psychosis.  He was oriented to time, person, 
and place.  The rate and flow of his speech was described as 
spontaneous, coherent, clear, and was not circumstantial or 
pressured.  His communication was open and easy.  He showed no 
blocking or flight of ideas, no loosening of associations or 
autistic logic.  His responses to questions were logical and 
relevant.  He showed no obsessional rituals.  His thought 
processes were organized and goal directed.  His judgment was 
good and his abstract thinking preserved.  The Veteran was able 
to do calculations and abstractions without difficulty.  His 
recent and remote memory was intact.  His stream of mental 
activity was sparse, but intact. 

Based on the above finding, including most GAF scores ranging 
from 45 to 68-69, but most consistently being in the 40's, and 
the effect of the Veteran's psychiatric symptoms on work and 
social relations, the Board finds that the criteria for a 70 
percent rating, that is, occupational and social impairment with 
deficiencies in most areas such as family relations, judgment, 
thinking, and mood, have been met prior to March 19, 2008.

The evidence fails to show that the Veteran meets the criteria 
for a 100 percent disability rating for the service-connected 
psychiatric disability at any time prior to March 19, 2008.  
Although the Veteran has occupational and social impairment, the 
evidence shows that he has good relations with his family, and 
while the evidence shows that the Veteran's psychiatric symptoms 
interfered with his ability to work, these did not render the 
Veteran unemployable.  In absence of evidence of total 
occupational and social impairment due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent ability 
to perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; and 
memory loss for names of closest relatives, own occupation, or 
own name, the criteria for the next higher rating, 100 percent, 
have not been demonstrated prior to March 19, 2008.  

Accordingly, the Board resolves reasonable doubt in favor of the 
Veteran and finds that the criteria for a 70 percent rating, but 
not higher, are met for PTSD prior to March 19, 2008.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

From March 19, 2008 (the date corresponding to VA outpatient 
treatment), the evidence recorded symptoms of depression, low 
energy, scattered thoughts, self-isolation, flashbacks, avoidance 
of stimuli, feelings of numbness, feelings of detachment from 
others, difficulty with appetite, irritability, anger, problems 
controlling his temper, problems sleeping, hypervigilance, 
exaggerated startle response, and difficulty focusing.  The 
Veteran reported a history of chronic intrusive memories, 
nightmares, and distress worsened by war movies, news coverage of 
events in Iraq, and other graphic images.  He denied active or 
passive homicidal or suicidal ideation, intent, or plan.  His 
anxiety was elevated, but he denied any physical symptoms 
associated with anxiety, panic attacks, obsessive compulsive 
disorder, or bipolar disorder. 

The GAF scores ranged from 60 to 65.  A GAF of 61-70 indicates 
some mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social occupational or school functioning 
(e.g., occasional truancy, or theft within the household), but 
generally functioning pretty well with some meaningful 
interpersonal relationships.  A GAF of 51-60 indicates moderate 
symptoms (e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co- workers).

As for the effect of the Veteran's symptoms on work, school, or 
family relations, from March 19, 2008, the record shows that 
while the Veteran reported a lack of social support group, as 
well as difficulty relating to others and feeling distant from 
others, he maintained closeness with family members, particularly 
his brother and his wife of over 30 years.  The Veteran indicated 
that he continued to run his own business and was able to 
maintain work as a self-employed carpenter.  The majority of the 
time, his irritability did not cause a significant impact on his 
work.  The Veteran's interest in activities in life was described 
as varied and fair. 

As for the effect of the Veteran's symptoms on judgment, 
thinking, or mood from March 19, 2008, the Veteran's mood was 
described as mildly depressed and euthymic.  Affect was congruent 
and no lability was noted.  He remained distant and guarded.  The 
Veteran was casually dressed with good personal hygiene.  He was 
cooperative and polite with good eye contact and normal 
psychomotor activity.  He showed a full range of emotions 
appropriate to the setting and context of the conversation, with 
no behavioral evidence of a disturbance of attention or 
repetitious activities.  His speech had a normal rate, volume, 
and clarity.  He was alert and oriented with his recent and 
remote memory were intact.  His thought process was clear, 
logical, and goal-directed without flight of ideas, loose 
associations, or thought blocking. 

Based on these findings, the evidence shows that from March 19, 
2008, the symptoms have not resulted in deficiencies in work, 
school, family relations, judgment, thinking, or mood, that are 
the equivalent to the symptoms listed in the criteria for a 70 
percent rating, namely, obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and the 
inability to establish and maintain effective relationships.

Also none of the symptoms listed in the criteria for a 70 percent 
rating are demonstrated such as obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and the inability to establish and 
maintain effective relationships.

For these reasons on the basis of VA findings from March 19, 
2008, including GAF scores of 60 to 65, which were inconsistent 
with the findings as suicidal ideation, severe obsessional 
rituals, or other serious impairment in social, or occupational 
functioning, such as no friends or the inability to keep a job, 
were not documented, the Board finds that the effect of the 
symptomatology does not equate to or more nearly approximate the 
criteria of a 70 percent rating, that is, occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood.

Taking into account all the evidence and for the above reasons, 
the preponderance of the evidence is against an initial rating 
higher than 50 percent for PTSD from March 19, 2008, and the 
benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A.  § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Although the Board is precluded by regulation from assigning an 
extraschedular rating in the first instance, the Board is not 
precluded from considering whether the case should be referred to 
the Director of VA's Compensation and Pension Service for a 
rating.  The threshold factor for extraschedular consideration is 
a finding that the evidence presents such an exceptional 
disability picture that the available schedular ratings for that 
service-connected disability are inadequate.  That is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.  38 C.F.R. § 3.321(b)(1).

If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the disability picture is 
contemplated by the Rating Schedule, and the assigned schedular 
evaluation is adequate; and referral for an extraschedular rating 
is not required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria for the Veteran's service-connected 
psychiatric disability reasonably describe the Veteran's 
disability level and symptomatology, and provide for higher 
ratings for additional or more severe symptoms, which have not 
been shown.  The medical evidence does not show that the 
Veteran's psychiatric condition is productive of total 
occupational impairment, and the evidence does not show that that 
the disorder causes unusual factors such as marked interference 
in employment or frequent hospitalizations beyond that 
contemplated by the rating schedule.  Therefore the Board finds 
that the disability picture is contemplated by the Rating 
Schedule, and the assigned schedular rating is adequate.  
Consequently, referral for extraschedular consideration is not 
required under 38 C.F.R. § 3.321(b)(1).

The Board acknowledges that the Veteran the Veteran has submitted 
lay evidence and Social Security Administration (SSA) records 
indicating that he is currently in receipt of SSA disability 
benefits due to his psychiatric problems.  A total rating based 
on individual unemployability due to service-connected 
disabilities (TDIU) is an element of all appeals of an initial 
rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Generally, a 
total disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disabilities: provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or more, 
and sufficient additional disability to bring the combined rating 
to 70 percent or more. 

Here, the Veteran meets these percentage thresholds prior to 
March 19, 2008, but not thereafter.  In any event, a review of 
the medical evidence does not reflect that the Veteran's service-
connected PTSD precluded employment at any time during the period 
on appeal.  In this regard, the Board notes that while the SSA 
has found the Veteran to be disabled within the meaning of its 
applicable law, these findings are relevant, but not necessarily 
binding on VA.  Holland v. Brown, 6 Vet. App. 443 (1994).  
Additionally, the medical evidence shows that in 2008 the Veteran 
reported being able to maintain work as a self-employed 
carpenter. Moreover, as detailed above, the Board specifically 
considered the Veteran's level of occupational impairment in 
evaluating the schedular rating for the service-connected PTSD, 
and concluded that at no time has it resulted in total 
occupational impairment.  Therefore, it clearly does not satisfy 
the requirements for unemployability.  Overall, the demonstrated 
impairment caused by the service-connected PTSD warrants no 
higher than a 70 percent evaluation prior to March 19, 2008, and 
a 50 percent evaluation thereafter, under applicable rating 
criteria.  Therefore, entitlement to a TDIU due to his service-
connected PTSD disability is not warranted.


ORDER

Entitlement to a disability rating of 70 percent for PTSD from 
September 9, 2003, to March 18, 2008, is granted, subject to the 
law and regulations applicable to the payment of monetary 
benefits.

Entitlement to a disability rating in excess of 50 percent for 
PTSD from March 19, 2008, is denied.



____________________________________________
M.W. KREINDLER 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


